*566Order, Supreme Court, Bronx County (Sharon A. M. Aarons, J.), entered March 6, 2013, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint.
Defendants established entitlement to judgment as a matter of law, in this action where plaintiff pedestrian alleges that she was injured when, while crossing the street, she was hit by a truck driven and owned by defendants. Defendants submitted the deposition testimony of defendant driver stating that he was traveling straight in the left lane, at about five-to-seven miles per hour, and did not see plaintiff before the accident, as well as the deposition testimony of plaintiff stating that she got hit shortly after stepping out into the street from between two cars parked on the east side of the street. Plaintiff failed to raise a triable issue of fact as to whether she did not walk into the side of the moving truck. Concur — Andrias, J.P., Friedman, Acosta, DeGrasse and Freedman, JJ.